DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-6, 8-12, 14-18 are pending in the present application, wherein claims 2, 6, 8, 12, 14, and 18 are amended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-6, 8-12, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10558501 (“the 501 patent”)
Although the conflicting claims are not identical, they are not patentably distinct from each other because every element of claims 2-19 are made obvious by claims 1-28 of 501 patent in view of Browne.
As for claim 2, the 501 patent teaches method for allocating resources in a computer system, the method comprising:
executing a job that receives as input a data stream (claim 1, “executing…a job that receives as input a data stream…”);

based on determining that the backlog volume of data satisfies the predetermined threshold and that the backlog growth is positive  (claim 5, “backlog growth is determined to be positive…backlog volume determined to be not below a target…”), adjusting a quantity of resources allocated to the job, wherein adjusting the quantity of processing resources allocated to the job comprises increasing the quantity of processing resources allocated to the job in response to the backlog volume being determined to satisfy the predetermined threshold (claim 5, “…wherein adjusting the quantity of processing resources allocated to the job comprises increasing the quantity of processing resources allocated to the job…”); and
maintaining the quantity of processing resources allocated to the job when the backlog volume of data that is to be processed by the computer system is below the predetermined threshold and the backlog growth is determined to be positive (Claim 4, “…the backlog growth is determined to be positive…the backlog volume is determined to be below a target….not to be adjusted in response…”  While using different words, Examiner note that by not adjusting the resource allocation from existing, it is obviously performing the function of maintaining the quantity of processing resources) 

In addition, claims 8 and 14 they contain similar limitations as claim 2 above, with only difference between method vs system vs product claims, thus they are similarly made obvious by the 501 patent
Claims 3-6, 9-12, 15-18 contain similar limitations as claims 1-28 of 501 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims have an element of “determining whether a backlog growth of data that is to be processed by the computer system is positive, zero, or negative”, which appears to be a relative term in regards to how one considers a positive, zero or negative growth of backlog data.  Positive growth is a capable of being new growth added to the backlog or a difference in growth (higher) that is determined from a subsequent analysis of the backlog.  Thus it is unclear to the degree or interpretation of positive or negative growth in regards to the claims.  

Claims 2-6, 8-12, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The Following claim terms are unclear and indefinite:
As for claim 2, it is unclear what is meant by “backlog volume of data satisfies the predetermined threshold….the backlog volume of data….is below the predetermined threshold” as they are using two different conditional standards in comparison to the threshold.  Based on the concept of minimum and maximum threshold, one can satisfy a threshold be being above one threshold and/ or below another.  By expressing making the second comparison a “below” standard, the first instance should have been amended to “above” to establish a working relationship between the two standards. By making the first comparison “satisfies” it is unclear how the allocation of additional resources is performed based on satisfying a threshold (above, below or otherwise). Thus the claims are indefinite.  For the purpose of examination, Examiner interpret the “satisfies” mean the “equal and above” the threshold until further clarification.  
As for claims 8 and 14, they contain similar defects as claim 2 above.  Thus, they are rejected under the same rationales.
As for claims 3-6, 9-12, 15-18, they are rejected for failure to cure the defect of claims upon which they depend.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2-6, 8-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (US PGPUB 2016/0306416A1).

As for claim 2, Browne teaches a method for allocating resources in a computer system (paragraph 11), the method comprising: 
executing a job that receives as input a data stream (paragraph 13-14, job is understood as data packet processing, which is received as a stream of data packets to be processed by cores managed by the system); 
determining whether a backlog volume of data that is to be processed by the computer system satisfies a predetermined threshold [first threshold-second threshold] (paragraph 18 and 53, sum of queue depths represents the total amount of data packets not yet processed, which is understood as the backlog.  In addition, Examiner note “a target value (e.g., identical to a target, within a threshold value of a target)…” (Specification, paragraph 67).  Thus, the threshold as claimed, under the BRI, is understood as including a range.  Here, examiner note between a lower bound value (second threshold), and upper bound value (first threshold), and by exceeding it, or below it, a plurality of different resource reallocation actions are triggered.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the range between the second threshold and the first threshold of the prior art is a predetermined threshold because doing so allows 
based on determining that the backlog volume of data satisfies the predetermined threshold and that the backlog growth is positive paragraph 18, 53, 87, Fig. 5 – steps 504-> step 506 -> step 508 -> step 512.  Fig. 5 teaches a threshold 1 and a threshold 2.  Specification explicitly teaches threshold 1 can be referred to queue depth (paragraph 53), and wherein threshold 2 can be a rate of change of the queue depth (paragraph 87), which is understood as functionally equivalent to queue growth.  Thus, from step 504 where Queue depth is determined to be exceeding a threshold, is understood as “satisfies” the predetermined threshold which leads to 506, which leads to step 508 where the threshold can be a rate of change for the queue depth/backlog volume, where determining the rate of change is not less than the threshold is understood as positive, leads directly to step 512.  The particular sequence functionally equivalent to where the backlog volume of data satisfies the predetermined threshold and that the backlog growth is positive), adjusting a quantity of processing resources allocated to the job, wherein adjusting the quantity of processing resources allocated to the job comprises increasing the quantity of resources allocated to the job in response to the backlog volume determined to satisfy the predetermined threshold (paragraph 18, 53, Fig. 5 – steps 504-> 506 “add one queue”  “…if a sum of queue depths exceeds threshold 1….add one queue to a pool of active queues (activate the queue).  A corresponding core maybe activated to process packets received by the activated queue…” By activating an additional queue with a corresponding activated core, that functionally increases the quantity of resource allocated to the job of data packet 
maintaining the quantity of processing resources allocated to the job (paragraph 53 and 87, and Fig. 5- step 504-> 508-> step 512.  Direct receive packet to an existing active queue is understood as functionally maintaining the quantity of processing resources allocated to the job, wherein the sequence of 504->506->508 does not include either adding or removing of processing resources of steps 506/510) when the backlog volume of data that is to be processed by the computer system is below the predetermined threshold and the backlog growth is determined to be positive (paragraph 19 and paragraph 53 and paragraph 87, the claim limitation is understood to mean maintaining the quantity of processing resources allocated to the job if the backlog volume of data that is to be processed by the computer system doesn’t reach the predetermined threshold.  Here, when the queue depth does not satisfy the threshold (i.e., when 504 decision point is no), which lead to step 508, at threshold 2 where the threshold is directed to rate of change (paragraph 87), if the value is not below the threshold (i.e., when 508 decision point is No), it then the amount of resource is maintained at Fig. 5 – 512.).

As for claims 8 and 14, they contain the system and product claims of claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 3, Browne also teaches the backlog volume of data is a measure of unprocessed data in the received data stream that is to be input into the job (paragraph 14, the queues holds the data that are to be feed to the active cores.  Thus, the data held in the queues, and by extension the queue depth of the number of packets of data held, is a measure of the unprocessed data waiting to be fed to the active cores).

As for claims 9 and 15, they contain the system and product claims of claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 4, Browne also teaches wherein the backlog volume is measured in terms of a data size (paragraph 17.  queue depth measure the number of occupancy of storage locations, where each location has a packet.  Thus, the queue depth directly correlates with the data size in the backlog volume as it directly represents the number of packets need to be processed).

As for claims 10 and 16, they contain the system and product claims of claim 4 above.  Thus, they are rejected under the same rationales.

As for claim 5, Browne teaches wherein resources include processor resources or storage resources (paragraph 53.  processing cores are the resource that is added, and removed by the prior art).

As for claims 11 and 17, they contain the system and product claims of claim 5 above.  Thus, they are rejected under the same rationales.

As for claim 6, Browne also teaches after the adjusting of the quantity of processing resources: determining that the quantity of processing resources allocated to the job are to be adjusted to a level of resources used by the computer system prior to the increase in the quantity of resources (paragraph 53, ‘deactivate one queue…”  Here, Examiner note, the initial adjusting step of the quantity of resource includes “add one queue” with a corresponding core at step 506.  In contrast, here when it’s lower than the predetermined threshold, it removes one queue and the corresponding core is deactivated.  Thus, it is obvious to a person of ordinary skill in the art that after an add that activate a core, and a remove that deactivates a core, the resource allocated to the job is adjusted to a level of resources used by the computer system prior to the increase in the quantity of resources as the add and remove cancels each other out in the total resources allocated).

As for claims 12 and 18, they contain the system and product claims of claim 6 above.  Thus, they are rejected under the same rationales.
Response to Arguments
Applicant's arguments filed on 7/29/2021 have been fully considered but they are not persuasive. 
Applicant representative argues in the remarks dated that:
Argument I: “the claims now recite ‘maintaining the quantity of processing resources allocated to the job when the backlog volume of data that is to be processed by the computer system is below the predetermined threshold and the backlog growth is determined to be positive.” it is respectfully submitted that Browne does not disclose this claim element.” (Arg. Pg. 7)
Examiner respectfully disagrees for the following reasons:
With respect to argument I, see paragraphs 16 above.  In addition, Applicant’s argument is a general allegation of prior art not teaching a limitation without any detailed rationales.  In addition, Examiner note prior art clearly teaches where threshold 1 is directed to queue depth (backlog volume) and threshold 2 can be directed to queue depth change rate (backlog growth) (paragraphs 53 and 87), wherein in response to the backlog volume below threshold, and the depth change positive, the path of Fig. 5 is 504->508->512, which does not change the resource allocation.  Thus, Browne clearly teaches the element in dispute and applicant’s argument is unpersuasive.


Examiner’s Comments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199